1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JUSTIN CIOKEWICZ,                               )   Case No.: 1:18-cv-00932-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER REGARDING DEFENDANTS’ REQUEST
13          v.                                       )   FOR CLARIFICATION

14                                                   )   [ECF No. 17]
     HARBOR, et.al.,
                                                     )
15                  Defendants.                      )
                                                     )
16                                                   )

17          Plaintiff Justin Ciokewicz is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          On November 16, 2018, the Court referred this case to post-screening alternate dispute

20   resolution and stayed the case for 120 days. (ECF No. 16.) The settle conference is currently set for

21   March 5, 2019, before Magistrate Judge Barbara A. McAuliffe.

22          On December 19, 2018, Defendants filed a motion for modification of the scheduling order and

23   request for clarification. (ECF No. 17.) Defendants correctly point out that in the conclusion section

24   of the Court’s November 16, 2018, order it incorrectly states that the case is stayed for 90 days.

25   Defendants are hereby advised that the case is stayed for 120 days, and if the case does not settle at the

26   ///
27   ///

28   ///

                                                         1
1    conference on March 5, 2019, the Court will issue an amended scheduling order resetting the

2    deadlines set forth in the initial scheduling order.

3
4    IT IS SO ORDERED.

5    Dated:    December 20, 2018
6                                                           UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                            2
